Citation Nr: 0912253	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), Waco, Texas.

The Veteran had requested to testify via videoconference 
before a Veterans Law Judge.  The Veteran was informed of a 
February 2008 hearing; however the Veteran failed to appear.  
The request for a hearing is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for dementia.  He 
asserts that his dementia is related to depression he had in 
service.

The service treatment reports show that in November 1970 the 
Veteran received treatment for depression while stationed in 
Schweinfurt, Germany.  The medical notation also indicates 
that a mental health consultation was accomplished and 
contained additional details.  The referenced mental health 
consultation report is not of record.  The Board acknowledges 
that in May 2006 the RO asked the Veteran to provide the name 
of the facility or medical unit where he received treatment 
in Germany and to submit additional evidence to include a VA 
Form 21-4142, "Authorization and Consent to Release 
Information to the Department of Veterans Affairs".  It 
appears as though the Veteran did not respond.  In this 
regard, the Board notes that the STRs establish that the 
Veteran received treatment while stationed in Schweinfurt, 
Germany, APO 09033, and in an April 2005 statement the 
veteran wrote that he was stationed in Germany for two years 
and three months in the 703rd maintenance unit.

Additionally, a May 2006 deferred rating decision notes the 
following:  "Send [Personnel Information Exchange System 
(PIES)] request for any and all mental health records.  Ask 
for negative reply if mental health records are not found."  
Based upon a review of the record, it is unclear if this was 
accomplished, as no supporting documentation is present.  
Thus, follow up action in this regard is needed.

VA medical reports note that the Veteran receives medication 
for depression and dementia; however, the reports do not 
contain any mental health notes or other clinical entries 
with regard to any counseling or examinations the Veteran may 
have received.  It is also noted that a June 2005 medication 
listing (after the Aricept dosage information) indicates that 
the Veteran may have received follow up neurology treatment.  
If so, those reports are not of record.  Records of relevant 
VA or private medical treatment must be obtained and 
incorporated into the claims file.  To ensure that such has 
been accomplished in this case, additional development is 
needed.  38 U.S.C.A. § 5103A(b)(1); See Bell v. Derwinski, 2 
Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the names and addresses of any 
medical provider who has treated him for 
dementia, including the examination report 
which resulted in the prescription of 
Aricept as indicated in June 2005.  The 
Veteran should also be advised to provide 
any necessary release of information 
authorization(s).  All attempts made 
should be documented and incorporated in 
the claims file.  If the AMC/RO is unable 
to obtain any pertinent evidence 
identified by the Veteran, the Veteran 
should be informed of such and provided 
with an opportunity to submit those 
reports.

In the written correspondence the Veteran 
should be advised that the duty to assist 
is not always a one-way street.  If he 
wishes help, he cannot passively wait for 
it in those circumstances where he may or 
should have information that is essential 
in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  He should be advised that if no 
response is received, the claim will be 
adjudicated based on the evidence of 
record.  See also 38 C.F.R. § 3.655 
(2008).

2.  Obtain the complete record of all of 
the Veteran's neurology or mental health 
treatment from the Central Texas 
Healthcare Veterans System, including 
reports from the Palestine Community Based 
Outpatient Clinic, dated in 2006 to 
present.   

3.  Thereafter, follow up on the May 2006 
National Personnel Records Center request 
via the PIES and document all efforts made 
to obtain the Veteran's in-service mental 
health records.

4.  Make arrangements to afford the 
Veteran a VA psychiatric examination.  In 
conjunction with the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies deemed necessary should be 
conducted.  The examiner should review the 
results of any testing prior to completing 
the report.

a.  The examiner identify whether or 
not the Veteran has dementia.  If so, 
the examiner should discuss the nature 
and extent of the Veteran's dementia 
and then address whether it is at 
least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more) that the first clinical 
manifestations of any such disability 
had its onset during active service or 
is in any way related to any event of 
active service.  If dementia is not 
present, the examiner should state so.

b.  The examiner should provide a complete 
rationale for any opinion expressed.  If 
further examination of the Veteran is 
deemed advisable by the examiner to assist 
in forming his/her opinion, such 
examination should be scheduled.

5.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the claim 
on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




